Tolson, C. J. On November 6, 1957, claimant, Elva Jennings Pen-well, filed a supplemental petition for reimbursement for money expended by her for medical services and expenses from December 1, 1956 to October 1, 1957. On January 14,1957,. claimant and respondent filed a joint motion for leave to waive the filing of briefs and arguments, and alleged that claimant’s receipts for payment of medical bills and services constituted the entire evidence in the case. Claimant was injured in an accident while employed at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The accident occurred on February 2, 1936, and the original award is reported in 11 C.C.R. 365. This Court retained jurisdiction of the case, and successive awards have been made from time to time. The petition before the Court at this time again discloses that claimant is permanently disabled, and is entitled to an additional award. Original receipts, received in evidence, establish the following claim: (1) Nurses (a) Wapps _$1,081.63 (h) Rr>Ard And Room 532.00 (2) Drugs and. Supplies 385.28 (3) PhysícÍAn Sprvinps 1,144.45 Trtf-Al _____ ____ ______ _ ________ $3443.36 An award is, therefore, made to claimant for money expended from December 1, 1956 to October 1, 1957 in the amount of $3,143.36. The Court reserves jurisdiction for further determination of claimant’s need for additional medical care.